Title: To George Washington from John Bailey, 20 January 1781
From: Bailey, John
To: Washington, George


                        
                            Sir
                            Poughkepsie January 20th 1781
                        
                        Influenced by a sincere Attachment to the Welfare of the Public and duly sensible of your Excellency’s
                            Pleasure in promoting the same: We, a Committee chosen at a regular Town Meeting for the Precinct of Poughkepsie in the
                            County of Dutchess, beg your Excellency’s Attention to the Resolves purporting the Intention of our Appointment, which we
                            have taken the Liberty to enclose—By them we find it a Duty incumbent upon us, to make diligent and impartial Enquiries
                            into any Charges of Neglect or Breaches of Trust which may be alledged against any Person within the Precinct appointed to
                            procure Supplies.
                        Ignorant of the Causes of the Popular Clamore that have lately arisen to a great Height against Colonel Udny
                            Hay, an Inhabitant of this Precinct & Agent of this State, we find it necessary to enquire into them, as well for
                            paving the Way for doing Justice to the Public, as to the Gentleman in Question, should we in tracing them to their
                            Source, be convinced that they originate in Mistake, or the Intention of designing and disaffected Persons to traduce his
                            private Character & sap his Credit as a Public Officer.
                        As we presume, from the large Supplies that frequently must have been delivered the Army through Colonel Hay
                            and his other Transactione of a Public Nature, a material Part of his Conduct may not have escaped your Excellency’s Notice,
                            we flatter ourselves that your Excellency will be pleased to indulge us with your Opinion of the same and favor us
                            likewise, with informing in what Light you considered him whilst an Officer in the Line of the Army, as a Quarter Master
                            & in his present Agency—With profound Respect, We have the Honor to be Your Excellency’s most obedient and very
                            humble Servants.
                        
                            John Bailey Junr
                            Lewis Duboys
                            John Van Kleeck
                        
                     Enclosure
                                                
                            
                                 c.20 January 1781
                            
                            Whereas Disquietudes and Jealousies have arisen in the Minds of many of the Inhabitants from the
                                operation of some late Acts of the Legislature of this State, and from an imputed neglect of Duty and breach of Trust
                                in some Persons appointed to procure the Public Supplies, whereby it has become necessary to adopt means for the
                                satisfaction of the People and to maintain that Confidence in the Government and it’s Officers which is essential to
                                the Peace and Safety of the State, and to the Welfare of the Common Cause.
                            Resolved, That a Committee of three Persons be appointed within this Precinct for the following Purposes,
                                To Wit,
                            lst—To inquire into the Public Grievances and Embarrassments with authority to meet and unite with
                                Committees of other Precincts in this County in making a temperate and candid Representation of them to the
                                Legislature of this State, and in suggesting such Measures as they shall conceive necessary to give Vigour to the
                                Exertions of this State.
                            2d—To make a diligent and impartial inquiry into any Charges of neglect or breach of Trust, which may be
                                alledged against any Person within this Precinct, appointed to procure the Public Supplies: and if they find the same
                                Supported, to transmit the Evidence they collect to the Authority competent to take Cognizance of the same: If
                                otherwise, to publish the State of the case for the Information of the People, in order that the negligent and
                                unfaithful Officer may be brought to Shame and Punishment, and the faithful Servant of the Public maintain’d in the
                                Confidence necessary for the Execution of his Trust.
                            3d—To co-operate on Emergencies with the Officers appointed to procure the Public Supplies, and draw
                                forth the Resources of the Precinct.
                            4th—To assist the Militia and recruiting Officers appointed to procure the Quota of Men assigned to this
                                Precinct, agreeable to Law; and to promote this desirable end if they shall find it necessary, by Voluntary
                                Subscriptions, and by every other means in their Power.
                            5th—To inquire into and counteract all Plots & Conspiracies which may be formed within this
                                Precinct against the Liberties of America, and to make the earliest Communication to the Authority, competent to take
                                Cognizance of the same.
                            6th—To be diligent in apprehending Deserters from the Continental Army and Levies to publish the Names
                                of those who harbour them to apprehend Spies and Emissaries from the Enemy and examine Travellers of Suspicious
                                Characters.
                            7th—And whereas many Evils arise to the State from an undue Communication with the Enemy by which they
                                are enabled to spread false Rumours, to sow Divisions amongst the People, to drain the Country of Specie, to obtain
                                Intelligence, and to seduce Persons to Inlist in their Service, Contrary to the Allegiance they owe to the State and
                                there is no doubt but this Intercourse is facilitated by means of the numerous Hawkers and Pedlars which infest every
                                Quarter of the State.
                            Resolved, That this Committee be directed till such time as the Legislature make effectual Provision in
                                this Respect, to watch all Hawkers and Pedlars, to discountenance their Traffic within this Precinct, &
                                prevent as much as may be the Evils arising from this Source.
                            That any Two of this Committee be a Quorum to transact Business, that they meet at least once a Fortnight
                                at such Places as they shall judge best, that they correspond with Committees, which may be appointed for similar
                                Purposes, in other Precincts, & with Individuals of approved attachment to the Liberties of the State, on such
                                Measures as they shall conceive necessary to give Vigour to our operations, & to cement that Union of the Whig
                                Interest, which has hitherto proved the firm Basis of the safety of the State, and which our Enemies are Industriously
                                endeavouring to undermine by every Artifice in their Power.
                            Resolved, that the Supervisor of the Precinct be requested to communicate Copies of the Resolutions to
                                the Supervisors of the other Precincts in this County earnestly recommending it to the Inhabitants to appoint
                                Committees for the same Purposes, and that the same be published in the News Papers of this State.
                            The Persons appointed for the Committee, are,
                              Col: John Bailey Chairman
                              Col: Lewis Duboys
                              Captn John Van Kleeck
                        
                        
                    